DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Appeal Brief filed on 05/16/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

{ 4 }

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 26-29 have been considered but are moot in view of prior art of record Ashrafi.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis (US 10,278,081 B2), in view of Liu et al. (US 2009/0149221 A1), hereinafter referred to as Liu, and Ashrafi (US 2019/0166506 A1).

	Regarding claim 1, Cotanis teaches a non-transitory machine readable memory encoded with instructions which, when executed by one or more processors, cause the one or more processors to perform a process (Cotanis - Col. 15 lines 13-39, note non-transitory computer-readable medium having instructions or computer code for performing various computer-implemented operations), comprising:
	determining a demand for connectivity to a wireless communications access network (Cotanis - Fig. 1A; Col. 5 lines 29-34, note the cloud network optimization module 101 can be configured to monitor the wireless network 102 and collect or receive power indications, link connection information, throughput indication, configuration parameters and/or KPIs; Col. 5 lines 38-41, note cloud network optimization module 101 can receive indications of a load (demand) on and/or a current available processing power at each virtual BBU (baseband unit));
	determining a combination of component modules based on the demand for connectivity, the combination of component modules including at least one baseband module and at least one of a plurality of functionally separate interface/router components (Cotanis - Fig. 2; Col. 5 lines 57-67 and Col. 6 lines 1-19, note the cloud network optimization module 101 can reconfigure the topology of the wireless network provider system 100 in response to the changes of the wireless network traffic load, including instantiating/terminating virtual BBUs, depending on BBU processing power and/or capabilities needed; Col. 9 lines 2-17, note the cloud network optimization module 201 can include a communications interface 290, the cloud network optimization module can be software executing on the BBU pool server; Col. 9 lines 48-57, note the communications interface 290 can include one or more line cards, each of which can include one or more ports coupled to devices (e.g., BBU pool server (and thus the virtual BBUs), base stations, etc.), a port can be any entity that can actively communicate with a coupled device or over a network), each of which are configured to perform communications with one of a plurality of external, core network components (Cotanis - Col. 3 lines 41-48, note set of virtual BBUs are instantiated by a BBU pool server (see Col. 4 lines 14-20), which can be connected, wired or wirelessly, to a core or public network 103 (which can comprise devices/entities such as MME as known in the art));
	determining a mapping between the at least one baseband module and at least one interface/router component (Cotanis - Col. 9 lines 48-57, note the communications interface 290 can be configured to manage one or multiple ports of the cloud network optimization module 201 (coupled to BBU pool server and thus the virtual BBUs));
	instantiating each component module within the combination of component modules (Cotanis - Col. 3 lines 41-57, note the topology and/or the configuration of the wireless network provider system 100 can be changed and/or reconfigured to optimize and/or improve performance of the wireless network 102; Col. 5 lines 63-65, note cloud network optimization module 101 can instantiate new virtual BBUs);
	connecting the at least one baseband module to at least one external, core network component via the at least one interface/router component (Cotanis - Fig. 1A; Col. 3 lines 41-48, note set of virtual BBUs are instantiated by a BBU pool server (see Col. 4 lines 14-20), which can be connected, wired or wirelessly, to a core or public network 103 (through the cloud network optimization module));
	and connecting the at least one baseband module to at least one user equipment (UE) (Cotanis - Fig. 1A; Col. 3 lines 41-48, note set of virtual BBUs and RRHs connected to an array of antennas to transmit and receive signals with the wireless network 102 (comprising cellular phones, Wi-Fi enabled laptops, Bluetooth devices, and/or mobile devices (all of which may be UEs), see Col. 3 lines 17-21)).
	Cotanis does not teach determining a plurality of interconnect channels between the at least one baseband module and the at least one interface/router component.
	In an analogous art, Liu teaches determining a plurality of interconnect channels between the at least one baseband module and the at least one interface/router component (Liu - Fig. 3a; Paragraph [0019], note baseband switch network 27 is used for the exchange of baseband data flows between baseband processing module 24 and remote radio frequency interface modules 25; Paragraph [0115], note units (modules) may be connected through a switch network, the interconnection structure based on switch network facilities to add and remove system components, to modify configuration, and interconnection).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into Cotanis in order to improve throughput and support different configurations of component interconnections (Liu - Paragraph [0026]).
	The combination of Cotanis and Liu still does not teach the at least one baseband module and at least one of a plurality of functionally separate interface/router components are each configured to perform communications with a corresponding one of a plurality of external, core network components; and connecting the at least one baseband module to at least one external, core network component via the at least one interface/router component to which the at least one external, core network component corresponds.
	In an analogous art, Ashrafi teaches the at least one baseband module and at least one of a plurality of functionally separate interface/router components are each configured to perform communications with a corresponding one of a plurality of external, core network components (Ashrafi - Fig. 11, Fig. 12; Paragraph [0085], note V-RAN 1105 has two BBUs1106, V-RAN is connected to Core 1101 by backhaul 1111, access into the unified core network 1100 can be provided using an optical fiber network that connects V-RANs and individual BBUs to core 1101; Paragraph [0087], note core 1101 comprising HSS, UD, PCRF, PCEF, MME, and CPG (core network components); Paragraph [0089], note S1-c, S1-u, SGi, etc. interfaces corresponding to MME, CPG, and other components); and
	connecting the at least one baseband module to at least one external, core network component via the at least one interface/router component to which the at least one external, core network component corresponds (Ashrafi - Fig. 11, Fig. 12; Paragraph [0058], note private owners can deploy air interfaces such as RRUs and connect them to the unified core network by way of a BBU and backhaul; Paragraph [0085], note V-RAN 1105 is connected to Core 1101 by backhaul 1111; Paragraph [0087], note core 1101 comprising HSS, UD, PCRF, PCEF, MME, and CPG).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ashrafi into the combination of Cotanis and Liu in order to allow BBU parameters to be configured by the core network to reduce interference between remote radio units (Ashrafi - Paragraph [0059]).

	Regarding claim 2, Cotanis teaches wherein each component modules comprises:
	a connection to an Ethernet switch (Cotanis - Fig. 1A; Col. 3 lines 57-63, note various components within the wireless network provider system 100 can be connected with each other via a wired connection (e.g., Ethernet); Col. 8 lines 32-35, note the cloud network optimization module can also act as a switch).
	Cotanis does not teach wherein each component modules comprises: a connection to a low latency switch fabric.
	In an analogous art, Liu teaches wherein each component modules comprises:
	a connection to a low latency switch fabric (Liu - Fig. 5; Paragraph [0026], note interconnections, fabric network can support various topologies; Paragraph [0032], note various modules connected through base and fabric interface links; Paragraph [0067], note module interconnection).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into Cotanis for the same reason as claim 1 above.

	Regarding claim 4, Cotanis does not teach wherein the plurality of interface/router components are coupled to the at least one baseband module via the low latency switch fabric, and wherein each of the plurality of the interface/router components is coupled to the corresponding one of the plurality of external network components via the Ethernet switch.
	In an analogous art, Liu teaches wherein the plurality of interface/router components are coupled to the at least one baseband module via the low latency switch fabric (Liu - Fig. 3a; Paragraph [0019], note baseband signal switch network 27 is used for the exchange of baseband data flows between baseband processing module 24 and radio frequency interface modules 25), and wherein each of the plurality of the interface/router components is coupled to the corresponding one of the plurality of external network components via the Ethernet switch (Liu - Fig. 3a; Paragraph [0232], note baseband signal flow switch unit (of the baseband signal switch network) may adopt IP/Ethernet technique).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into Cotanis for the same reason as claim 1 above.

	Regarding claim 5, Cotanis does not teach wherein the connecting the baseband module to at least one UE comprises: establishing a connection between a POI/DAS (Point of Interface/Distributed Antenna System) module and the baseband module over the low latency switch fabric; and establishing a connection between the POS/DAS module and a remote unit.
	In an analogous art, Liu teaches wherein the connecting the baseband module to at least one UE comprises:
	establishing a connection between a POI/DAS (Point of Interface/Distributed Antenna System) module and the baseband module over the low latency switch fabric (Liu - Fig. 3a; Paragraph [0114], note the remote radio frequency interface unit 25 (POI/DAS module) and the baseband processing unit 24 exchange baseband signal flows through the baseband signal flow switch network 27);
	and establishing a connection between the POS/DAS module and a remote unit (Liu - Fig. 3a; Paragraph [0114], note the remote radio frequency subsystem 22 (comprising remote RF subsystems) and remote radio frequency interface unit 25 exchange uplink and downlink wireless signals through the signal transmission network 19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into Cotanis for the same reason as claim 1 above.

	Regarding claim 7, the combination of Cotanis, Liu, and Ashrafi, specifically Cotanis teaches wherein connecting the baseband module to at least one UE comprises establishing a connection between the at least one baseband module and a remote unit (Cotanis - Col. 5 lines 41-50, note the cloud network optimization module 101 can then be configured to send and/or execute instructions to establish and/or adjust the mapping of the virtual BBUs and the RRHs (assigning RRHs to virtual BBUs)).

	Regarding claim 8, the combination of Cotanis, Liu, and Ashrafi, specifically Cotanis teaches wherein the connection between the at least one baseband module and the remote unit comprises a CPRI (Common Public Radio Interface) connection (Cotanis - Fig. 1B; Col. 12 lines 48-53, note the front haul can include a transport network that carries signaling and traffic data between RRHs and the virtual BBUs, the front haul standards can include common public radio interface (CPRI)).

	Regarding claim 10, the combination of Cotanis, Liu, and Ashrafi, specifically Cotanis teaches wherein the at least one baseband module comprises a plurality of baseband modules (Cotanis - Fig. 1A, note virtual BBUs on virtual BBU hosting device 110).

	Regarding claim 26, the combination of Cotanis, Liu, and Ashrafi, specifically Cotanis teaches wherein the at least one interface/router component comprises an S1, X2, GTP (General Packet Radio Service Tunneling Protocol) or M2M (Machine-to-Machine) interface (Cotanis - Col. 7 lines 60-67, note the X2 interfaces can be configured to run within the same computing frame, chassis, rack and/or device that hosts the multiple virtualized BBUs).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis in view of Liu and Ashrafi as applied to claim 2 above, and further in view of Chen et al. (US 2012/0163299 A1), hereinafter referred to as Chen.

	Regarding claim 3, the combination of Cotanis, Liu, and Ashrafi does not teach wherein the low latency switch fabric comprises an Infiniband switch.
	In an analogous art, Chen teaches wherein the low latency switch fabric comprises an Infiniband switch (Chen - Paragraph [0018], note baseband units communicably connected to the RRHs through a network (such as Infiniband-based network), through a switch, any RRH can be connected to any BBU).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Cotanis, Liu, and Ashrafi in order to implement Infiniband communications standard into a packet-switched network to perform communications (Chen - Paragraph [0018]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis in view of Liu and Ashrafi as applied to claim 5 above, and further in view of Landry et al. (US 2016/0295564 A1), hereinafter referred to as Landry.

	Regarding claim 6, the combination of Cotanis, Liu, and Ashrafi does not teach wherein the connection between the POI/DAS module and the remote unit comprises a CPRI (Common Public Radio Interface) connection.
	In an analogous art, Landry teaches wherein the connection between the POI/DAS module and the remote unit comprises a CPRI (Common Public Radio Interface) connection (Landry - Fig. 2; Paragraph [0036], note VBEs 106 are coupled to the DAS 202 via a digital interface, such as a common public radio interface (CPRI) 204).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Landry into the combination of Cotanis, Liu, and Ashrafi in order to allow dynamic reconfiguration of links, improving their sustainability and redundancy in the event of malfunction (Landry - Paragraph [0062]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis in view of Liu and Ashrafi as applied to claim 7 above, and further in view of Gupta et al. (US 2008/0045254 A1), hereinafter referred to as Gupta.

	Regarding claim 9, the combination of Cotanis, Liu, and Ashrafi does not teach wherein the CPRI connection comprises a CPRI switch coupled between the at least one baseband module and the remote unit.
	In an analogous art, Gupta teaches wherein the CPRI connection comprises a CPRI switch coupled between the at least one baseband module and the remote unit (Gupta - Fig. 2 CPRI switch 102; Paragraph [0018], note CPRI switch 102 can be used to connect one or more base stations (comprising baseband module(s)), CPRI switch can also be connected to one or more Radio Heads (RHs) or Radio Equipments (REs)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gupta into the combination of Cotanis, Liu, and Ashrafi in order to allocate resources of one or more base stations in high-traffic sites to improve scalability of the system (Gupta - Paragraph [0019]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis in view of Liu and Ashrafi as applied to claim 10 above, and further in view of Nakai (US 2015/0334572 A1).

	Regarding claim 11, the combination of Cotanis, Liu, and Ashrafi, specifically Cotanis teaches wherein the instantiating each of the combination of component modules comprises allocating a shared memory (Cotanis - Fig. 1A; Col. 4 lines 14-18, note the virtual BBUs are instantiated by a processor situated in the BBU pool server 105 (comprising a shared resource/memory)).
	The combination of Cotanis, Liu, and Ashrafi does not teach allocating a shared memory for a plurality of UE context data.
	In an analogous art, Nakai teaches allocating a shared memory for a plurality of UE context data (Nakai - Paragraph [0072], note eNB allocates, in the memory, a UE Context storage area in which information elements necessary for performing communication with UEs are stored).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nakai into the combination of Cotanis, Liu, and Ashrafi in order to implement storage allocation for UE contexts while instantiating baseband units to improve resilience to denial-of-service attacks (Nakai - Paragraph [0041]).

	Regarding claim 12, the combination of Cotanis, Liu, and Ashrafi does not teach wherein the connecting the baseband module to at least one UE comprises writing UE context data corresponding to the at least one UE to the shared memory.
	In an analogous art, Nakai teaches wherein the connecting the baseband module to at least one UE comprises writing UE context data corresponding to the at least one UE to the shared memory (Nakai - Paragraph [0054], note allocating unit that allocates, in the memory, a storage area (allowing that portion of the memory to be written to) for storing context information necessary for communication with UEs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nakai into the combination of Cotanis, Liu, and Ashrafi for the same reason as claim 11 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis in view of Liu and Ashrafi as applied to claim 10 above, and further in view of Ezaki (US 2018/0014312 A1).

	Regarding claim 13, the combination of Cotanis, Liu, and Ashrafi does not teach wherein at least one of the plurality of baseband modules comprises an IoT (Internet of Things) scheduler component.
	In an analogous art, Ezaki teaches wherein at least one of the plurality of baseband modules comprises an IoT (Internet of Things) scheduler component (Ezaki - Fig. 4; Paragraph [0054], note BBU 110 includes an NB-IoT wireless scheduler 150).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ezaki into the combination of Cotanis, Liu, and Ashrafi in order to adjust transmission timings to reduce the power consumption of terminals (user equipments) (Ezaki - Paragraphs [0162]-[0164]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis in view of Liu and Ashrafi as applied to claim 2 above, and further in view of Zhang et al. (US 2019/0053220 A1), hereinafter referred to as Zhang.

	Regarding claim 14, the combination of Cotanis, Liu, and Ashrafi does not teach wherein the at least one baseband module comprises: a PDCP (Packet Data Convergence Protocol) component; an RLC (Radio Link Control) component; a scheduler component, wherein the scheduler component includes a MAC (Medium Access Control) component; and a PHY (Physical Layer) component, wherein the PDCP component and the PHY component are each coupled to the low latency switch fabric, and wherein the scheduler component is coupled to the Ethernet switch.
	In an analogous art, Zhang teaches wherein the at least one baseband module comprises:
	a PDCP (Packet Data Convergence Protocol) component (Zhang - Fig. 1; Paragraph [0031], note baseband circuitry 104 may include elements of a protocol stack such as packet data convergence protocol (PDCP));
	an RLC (Radio Link Control) component (Zhang - Paragraph [0031], note baseband circuitry 104 may include elements of a protocol stack such as radio link control (RLC));
	a scheduler component (Zhang - Paragraph [0059], note the eNodeB (comprising baseband circuitry 104) transmits the uplink grant message as a MAC signal, which may include scheduling information for the UE), wherein the scheduler component includes a MAC (Medium Access Control) component (Zhang - Paragraph [0031], note baseband circuitry 104 may include elements of a protocol stack such as media access control (MAC));
	and a PHY (Physical Layer) component (Zhang - Paragraph [0031], note baseband circuitry 104 may include elements of a protocol stack such as physical (PHY)), wherein the PDCP component and the PHY component are each coupled to the low latency switch fabric, and wherein the scheduler component is coupled to the Ethernet switch (Zhang - Fig. 1, note RF circuitry 106 connected to baseband circuitry 104; Paragraph [0033], note RF circuitry 106 may include switches).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Cotanis, Liu, and Ashrafi in order to implement various radio control functions on a single chip (Zhang - Paragraphs [0029] and [0031]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis in view of Liu and Ashrafi as applied to claim 1 above, and further in view of Maltz et al. (US 2002/0143926 A1), hereinafter referred to as Maltz.

	Regarding claim 27, the combination of Cotanis, Liu, and Ashrafi does not teach wherein determining the demand for connectivity to the wireless communications access network comprises: determining a current demand, a future demand, and a demand volatility.
	In an analogous art, Maltz teaches wherein determining the demand for connectivity to the wireless communications access network comprises:
	determining a current demand, a future demand, and a demand volatility (Maltz - Paragraph [0042], note estimated bandwidth, traffic demand matrix, each element in the matrix representing the bandwidth demand, the demand matrix is computed by taking the mean and variation of the traffic demand over the previous ten time periods and predicting the demanded traffic).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Cotanis, Liu, and Ashrafi in order to perform network monitoring and statistics collection, allowing efficient allocation of bandwidth in response to demand (Maltz - Paragraphs [0003] and [0010]).

	Regarding claim 28, the combination of Cotanis, Liu, and Ashrafi does not teach wherein determining a future demand comprises at least one of an extrapolation of trend data and an estimation based on historical data.
	In an analogous art, Maltz teaches wherein determining a future demand comprises at least one of an extrapolation of trend data and an estimation based on historical data (Maltz - Paragraph [0042], note the demand matrix is computed by taking the mean and variation of the traffic demand over the previous ten time periods and predicting the demanded traffic, other methods may be used such as projected trend).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Cotanis, Liu, and Ashrafi for the same reason as claim 27 above.

	Regarding claim 29, the combination of Cotanis, Liu, and Ashrafi does not teach wherein determining a demand volatility comprises a calculation of an expected deviation in demand over a limited period of time.
	In an analogous art, Maltz teaches wherein determining a demand volatility comprises a calculation of an expected deviation in demand over a limited period of time (Maltz - Paragraph [0042], note the demand matrix is computed by taking the mean and variation of the traffic demand over the previous ten time periods and predicting the demanded traffic as the mean plus three times the standard deviation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Cotanis, Liu, and Ashrafi for the same reason as claim 27 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Atlas (US 10,243,657 B1) discloses a small cell interfacing with a backhaul network using a virtual BBU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461